 


116 HRES 25 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 25 
In the House of Representatives, U. S.,

January 4, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following committees of the House of Representatives: Committee on Agriculture:Mr. Conaway.

Committee on Armed Services:Mr. Thornberry. Committee on Education and Labor:Ms. Foxx of North Carolina.

Committee on Foreign Affairs:Mr. McCaul. Committee on Homeland Security:Mr. Rogers of Alabama.

Committee on the Judiciary:Mr. Collins of Georgia. Committee on Natural Resources:Mr. Bishop of Utah.

Committee on Oversight and Reform:Mr. Jordan. Committee on Rules:Mr. Cole, Mr. Woodall, Mr. Burgess, Mrs. Lesko.

Committee on Science, Space, and Technology:Mr. Lucas. Committee on Small Business:Mr. Chabot.

Committee on Transportation and Infrastructure:Mr. Graves of Missouri. Committee on Veterans’ Affairs:Mr. David P. Roe of Tennessee.

 
 
Karen L. Haas,Clerk.
